DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,894,051 to Shiber in view of US 2012/0253186 A1 to Simpson (cited by Applicant) or US 2014/0128893 to Guggenheimer (cited by Applicant).
	As to claims 1 and 14, Shiber teaches a catheter assembly/method comprising: 
a flexible outer catheter member (26) having a proximal end, a distal end, and a lumen extending from the proximal end to the distal end (Fig. 2; col 3, ln 42-44), wherein the distal end of the flexible outer catheter member is configured to be inserted into a vessel of a patient (col 3, ln 44-46; Fig. 2 illustrates pointed, needle-like, distal end of 26); 
a flexible inner catheter member (15) disposed rotatable within the lumen of the outer catheter member (Fig. 2 col 3, ln 4-6), the inner catheter member having a proximal end, a distal end, and a lumen extending from the proximal end to the distal end (col 3, ln 4-6), 
wherein the flexible outer catheter member extends over the distal end of the flexible inner catheter member (Fig. 2 illustrates distal end of 26 over distal end of 15 at location of obstruction 13); and 
a motor (24) coupled to the inner catheter member (col 3, ln 35-38); 
wherein the lumen of the inner catheter member is adapted to receive a movable guidewire (Fig. 2 illustrates guidewire 17 within lumen of 15; col 3, ln 2-3; col 5, ln 51-53); 
wherein the motor is configured to rotate the inner catheter member, relative to the outer catheter member and the guidewire (col 3, ln 35-39).
Shiber does not teach rotation at a non-zero rotational speed below 500 rpm to reduce sliding friction of the guidewire with respect to the outer catheter member when the guidewire is received by the lumen of the inner catheter member.  Simpson and Guggenheimer teach rotation at a non-zero rotational speed below 500 rpm to reduce sliding friction of the guidewire with respect to the outer catheter member when the guidewire is received by the lumen of the inner catheter member (Simpson ¶[0100] | Guggenheimer ¶[0041]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rotate the motor of Shiber at a non-zero rotational speed below 500 rpm, as taught by Simpson and Guggenheimer, to rotate at a speed that provides “penetration through the occlusion within the vessel, for image stability, and also to produce relatively streak-free imaging using the OCT.” Simpson ¶[0100].

As to claim 2, Shiber in view of Simpson or Guggenheimer make obvious the catheter assembly according to claim 1. Shiber further teaches the guidewire (Fig. 2 illustrates guidewire 17 within lumen of 15; col 3, ln 2-3; col 5, ln 51-53).

As to claim 16, Shiber in view of Simpson or Guggenheimer make obvious the method according to claim 14. Shiber further teaches inserting the catheter assembly into the vessel such that providing the rotation and providing the sliding motion are performed while the catheter assembly is positioned within the vessel (col 5, ln 45-60; col 3, ln 39-46).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shiber in view of Simpson or Guggenheimer as applied to claim 1 above, and further in view of US 2014/0187983 A1 to Anderson (cited by Applicant).  Shiber, Simpson and Guggenheimer do not teach wherein the distal end of the guidewire comprises a sensor for measuring at least one of a force, a pressure, a flow, and an electrical signal. Anderson teaches wherein the distal end of the guidewire comprises a sensor for measuring at least one of a force, a pressure, a flow, and an electrical signal (para [0003], [0016]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the sensor of Anderson on the guidewire of Shiber, Simpson and Guggenheimer to monitor blood pressure during the surgical procedure.

Claims 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Shiber in view of Simpson or Guggenheimer as applied to claims 1 and 2 above, and further in view of US 2002/0016624 A1 to Patterson et al (hereinafter “Patterson”; cited by Applicant).

As to claim 4, Shiber, Simpson and Guggenheimer do not teach wherein the outer catheter member comprises a sensor for measuring at least one of a force, a pressure, a flow, and an electrical signal. Patterson teaches wherein the outer catheter member comprises a sensor for measuring an electrical signal (para [0027], [0032], [0038]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the sensor of Patterson on the catheter of Shiber, Simpson and Guggenheimer to determine the proximity of the device to tissue.

As to claim 5, Shiber, Simpson, Guggenheimer and Patterson make obvious the catheter assembly according to claim 4. Patterson further teaches wherein the sensor is an ultrasound transducer (“ultrasonic scanner ... ina transducer” para [0038]; see also para [0012)).

As to claim 6, Shiber, Simpson and Guggenheimer do not teach wherein at least one of the outer catheter member and the guidewire comprise a position sensor. Patterson teaches wherein at least one of the outer catheter member and the guidewire comprise a position sensor (determines proximity para [0027], [0032], [0038]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the sensor of Patterson on the catheter of Shiber, Simpson and Guggenheimer to determine the proximity of the device to tissue.

As to claim 7, Shiber, Simpson, Guggenheimer and Patterson make obvious the catheter assembly according to claim 6. Patterson further teaches wherein the position sensor is an electromagnetic sensor (para [0038)).

As to claim 8, Shiber, Simpson, Guggenheimer and Patterson make obvious the catheter assembly according to claim 6. Patterson further teaches wherein the position sensor is an ultrasound transducer (“ultrasonic scanner ... in a transducer” para [0038)).

As to claim 9, Shiber, Simpson, Guggenheimer and Patterson make obvious the catheter assembly according to claim 6. Patterson further teaches wherein the position sensor is an optical sensor (para [0024], [0038)).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shiber in view of Simpson or Guggenheimer as applied to claim 2 above, and further in view of US 9,192,745 to Bencteux et al (hereinafter “Bencteux’).  Shiber, Simpson and Guggenheimer do not explicitly teach a control unit for controlling a rotational speed with which the motor rotates the inner catheter member. Bencteux teaches a control unit for controlling a rotational speed with which the motor rotates the inner catheter member (col 3, In 26-36). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the control unit of Becteux in the system of Shiber, Simpson and Guggenheimer to accurately and precisely control the motor.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Shiber in view of Simpson or Guggenheimer and Bencteux, as applied to claim 10 above, and further in view of US 2015/0297864 A1 to Kokish et al (hereinafter “Kokish’).

As to claim 11, Shiber, Simpson or Guggenheimer and Bencteux do not teach wherein the guidewire and the outer catheter member of the catheter assembly comprise optical sensors for shape and position determination of the catheter assembly, wherein the control unit is configured to send optical signals to the optical sensors in the guidewire and in the outer catheter member of the catheter assembly, and wherein the control unit is further configured to determine a position of the guidewire and a position of the outer catheter member based on the signals received from the optical sensors. Kokish teaches wherein the guidewire and the outer catheter member of the catheter assembly comprise optical sensors (para [0145], [0243]) for shape and position determination of the catheter assembly, wherein the control unit (para [0188]) is configured to send optical signals to the optical sensors (para [0236]) in the guidewire and in the outer catheter member of the catheter assembly, and wherein the control unit is further configured to determine a position of the guidewire and a position of the outer catheter member based on the signals received from the optical sensors (para [0153]-[0156], [0181]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the features of Kokish in the system of Shiber, Simpson and Guggenheimer and Bencteux to accurately and precisely determine position.

As to claim 12, Shiber, Simpson and Guggenheimer and Bencteux do not teach a position tracking unit in communication with the control unit, wherein the catheter assembly comprises position sensors in the outer catheter member and in the guidewire, the position sensors in communication with the position tracking unit, and wherein the control unit is configured to determine a position of the guidewire and a position of the outer catheter member based on signals received from the position tracking unit and/or from the position sensors. Kokish teaches a position tracking unit in communication with the control unit, wherein the catheter assembly comprises position sensors the outer catheter member and in the guidewire, the position sensors in communication with the position tracking unit, and wherein the control unit is configured to determine a position of the guidewire and a position of the outer catheter member based on signals received from the position tracking unit (8) and/or from the position sensors (para [0143], [0148], [0153], [0171], [0181]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the features of Kokish in the system of Shiber, Simpson and Guggenheimer and Bencteux to accurately and precisely determine position.

As to claim 13, Shiber, Simpson and Guggenheimer, Bencteux and Kokish make obvious the system according to claim 12. Kokish further teaches the control unit is configured to ascertain a sliding velocity of the guidewire with respect to the outer catheter member, and wherein the control unit is further configured to adapt the rotational speed of the inner catheter member depending on the sliding velocity of the guidewire with respect to the outer catheter member (para [0016], [0168], [0230], [0257]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the features of Kokish in the system of Shiber, Simpson and Guggenheimer and Bencteux to accurately and precisely determine slipping.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Shiber in view of Simpson or Guggenheimer as applied to claim 14 above, and further in view of Kokish.  Shiber, Simpson and Guggenheimer do not teach providing position signals of the outer catheter member and the guidewire; ascertaining a relative sliding velocity of the outer catheter member with respect to the guidewire; adapting a rotational speed of the inner catheter member based on the relative sliding velocity. Kokish teaches providing position signals of the outer catheter member and the guidewire; ascertaining a relative sliding velocity of the outer catheter member with respect to the guidewire; adapting a rotational speed of the inner catheter member based on the relative sliding velocity (para [0016], [0168], [0230], [0257]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the features of Kokish in the system of Shiber, Simpson and Guggenheimer to accurately and precisely determine slipping.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J McCrosky whose telephone number is (303) 297-4244. The examiner can normally be reached M-F 7 AM - 5 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David J. McCrosky/Primary Examiner, Art Unit 3791